Citation Nr: 0526594	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  95-39 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased evaluation for status 
post right thumb injury with metacarpophalangeal joint 
fusion, arthritis and scarring, evaluated as 10 percent 
disabling.

2.  Entitlement to an initial increased evaluation for 
residuals, left knee injury, status post arthroscopy and 
anterior cruciate ligament reconstruction, evaluated as 10 
percent disabling.  

3.  Entitlement to an initial increased (compensable) 
evaluation for scar, residuals, left elbow surgery.
.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military 
	and Veterans' Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1982 to May 1993.  

He filed his claim for compensation benefits at the time of 
separation from service.

This appeal to the Board of Veterans Appeals (the Board) was 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia.

The issue of entitlement to service connection for gastritis 
was initially part of the appeal.  However, during the course 
of the appeal, the RO granted service connection for 
gastritis; this resolved the pending appellate issue in that 
regard.  The RO subsequently assigned a 10 percent rating for 
gastritis.  

That issue and others raised by the veteran during the course 
of the current appeal are not part of the pending appeal. 

The veteran also has service connection for residuals, 
fracture of the right 2nd finger; residuals, fracture, right 
5th finger; residuals, fracture 5th metacarpal of the left 
foot; and scar residuals from left shoulder surgery, each 
evaluated as noncompensably disabling.  Temporary total 
ratings have been assigned since service for periods of 
hospitalization for the various disabilities.  These issues 
are not part of the current appeal.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time. 

The veteran was scheduled for an appearance before a Veterans 
Law Judge in August 2005.  He asked for a rescheduling, 
citing the pending examinations of his eyes.  However, the 
Judge who was designated under 38 C.F.R. § 20.707, ruled, as 
recorded in a notation in the file, and dated the day the 
hearing was scheduled to take place, that any issue relating 
to his eyes was not on appeal, but that the other pending 
appellate issues had been in a pending status for years and 
needed to be addressed in timely manner without waiting for 
another hearing or evidence with regard to clinical 
evaluations relating to other issues not now on appeal.  The 
ruling was not based on untimely filing of the request.

In August 2005, additional written correspondence from the 
veteran was received by the Board via the VARO, in pertinent 
part, to the effect that he was again asking for the Travel 
Board hearing to be rescheduled because any untimeliness had 
been due to mistakes in addressing mail to him, and that he 
had reasons for not having gone to the examination for his 
eyes, etc.  [It is noted that an accompanying document refers 
to a missed VA examination in 2001.  The Board notes that he 
had numerous examinations thereafter with regard to the 
pertinent issues herein.  He also made reference to an 
examination relating to his eyes, an issue which is not now 
before the Board on appeal.]  Further, the Board also notes 
that a lack of timeliness had not been alleged with regard to 
the ruling on the motion.

The Board would note that pursuant to 38 C.F.R. § 20.717 et 
al, the ruling in such issues is to be made by the Veterans 
Law Judge who was to have presided over the initial hearing.  
In this case, that ruling was as has been cited above.  
Should the veteran wish to provide testimony on issues other 
than those which are currently part of the appeal, as 
identified on the first page of this decision, including in 
accordance with any other claim or appeal he may wish to 
bring thereon, he is free to do so.  That does not impact 
upon the validity of record in the denial of his request for 
rescheduling of a Travel Board Hearing on the issues now 
pending on appeal.  


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending issues relating to rating the 
veteran's right thumb, left knee and left elbow disorders.

2.  Prior to August 26, 2002, the veteran's residuals of 
right thumb injury resulted in pain and motion limitation and 
required surgical fusion in 1995 which resulted in ankylosis 
in a favorable, not unfavorable position.

3.  Since August 26, 2002, the veteran's residuals of a right 
thumb injury with surgical fusion and arthritis caused 
favorable ankylosis which does not prevent flexion of the 
finger tip to within two inches of the palm.

4.  Right thumb scarring has always been slightly adherent, 
and a foreign body was scooped out prior to fusion in 1995; 
otherwise, while it may be occasionally slightly tender or 
painful, scarring is not keloid and has not caused other 
functional impairment and it does not impact a large area.

5.  The veteran's left knee has been reconstructed; he has 
residuals manifested more often than not by slight recurrent 
subluxation and some pain and instability, without signs of 
increased symptoms to include moderate subluxation or 
instability; scarring is not functionally impairing or tender 
and does not involve a large area.

6.  He has X-ray evidence of compartmental/degenerative 
arthritis in the left knee joint which may require a brace.  

8.  Left elbow impairment is presently negligible without 
significant orthopedic or neurological impairment or other 
objective functional loss, minimal if any pain, and no 
residuals from the scarring.



CONCLUSIONS OF LAW

1.  Before and since August 26, 2002, the criteria for an 
evaluation in excess of 10 percent for status post right 
thumb injury with metacarpophalangeal joint fusion and joint 
arthritis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, 4.118, Codes 5224, 5228 and 
Notes (2004).

2.  The criteria for a separate 10 percent rating for 
scarring associated with the veteran's right thumb injury and 
surgical revisions have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.118, Code 7803-4 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee injury with reconstruction, instability and 
scars are not met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. 
§§ 4.7, 4.71a, Code 5257 (2004).

4.  The criteria for a separate 10 percent evaluation for 
degenerative changes of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5103; 38 C.F.R.§§  4.7, 4.71a, 4.45, 4.45, 4.59, 
Codes 5010-5002, 5160, 5162 (2004).

5.  The criteria for an initial compensable evaluation for 
residuals of left elbow injury with scar are not met.  38 
U.S.C.A. §§ 1155, 5103; 38 C.F.R. § 4.7, Code 7803-5 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002). The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances. VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims in repeated letters.  They notified 
the veteran that VA would obtain all relevant evidence in 
support of his claim.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to increased compensation in SOC and 
SSOCs which also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement under any (new or old) applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  The Board finds no 
prejudice to the veteran.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran was informed of the evidence 
necessary to substantiate his claim.  The provisions of VCAA 
have been substantially complied with, and no useful purpose 
would be served by delaying appellate review of this claim 
for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO requested and obtained the veteran's medical records, 
has obtained VA treatment records and private medical 
records, and the veteran has submitted private medical 
treatment records in support of his claim.  

The veteran does not allege that there are any other records 
including in VA's possession or any other federal department 
or agency.  38 U.S.C.A. § 5103A(b).  Additional examinations 
have been undertaken on several occasions.  See 38 U.S.C.A. § 
5103A(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to these issues is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.

Increased Ratings
General Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Status post right thumb injury with metacarpophalangeal
joint fusion and joint arthritis
Criteria

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected. See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  A 10 percent evaluation is the highest schedular 
evaluation available under either version of Diagnostic Code 
7805.

Disability of the finger joints, affecting motion, is 
evaluated on the basis of ankylosis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5227 (2004).  A Note provides that 
limitation of motion of the fingers of less than one inch 
either toward or away from the palm is not considered 
disabling.

Turning to the right thumb, the Board notes that the veteran 
is presently assigned a 10 percent disability evaluation 
under Diagnostic Code 5224 for a right thumb disability.  
Under this Code Section, a 20 percent evaluation is warranted 
for unfavorable ankylosis of the thumb, either major or 
minor.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  Limited 
motion such that flexion cannot be performed to within 2 
inches of the transverse fold of the palm is treated as 
unfavorable ankylosis.   

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002. 67 Fed. Reg. 48784-48787 (July 26, 2002)(now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 
5228).  As such, the Board must determine whether the amended 
version is more favorable to the veteran.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

Even if the Board finds the amended version more favorable, 
the reach of the new criteria can be no earlier than the 
effective date of that change.  VAOPGCPREC 3-2000 (2000). 

In this case, VA must consider the claim pursuant to the 
former criteria during the course of the entire appeal, and 
since August 26, 2002 under the amended criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The amendments also add Diagnostic 
Code 5228, which provides criteria for evaluating limitation 
of motion in the thumb.  Thereunder, where there is a gap of 
less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a 
noncompensable rating is assigned.  Where that gap is one to 
two inches a 10 percent rating is assigned.  Where that gap 
is more than two inches a 20 percent rating is assigned.

The Board must consider whether any alternate Code sections 
may entitle the veteran to an increased rating.  One 
potentially applicable Code section is Diagnostic Code 5152, 
pertaining to amputation of the thumb.  This Code section 
provides for a 30 percent evaluation for amputation of the 
thumb on the major hand, at the metacarpophalangeal joint or 
through the proximal phalanx.  A 40 percent rating is 
warranted for amputation of the thumb, major hand, with 
metacarpal resection.

No other Diagnostic Codes pertain to the veteran's right 
thumb disability.

The rating schedule provides that unfavorable ankylosis 
exists where it is not possible to bring the finger to within 
two inches of the median transverse fold of the palm.  
Ankylosis of the MCP and PIP with either joint in extension 
or extreme flexion will be rated as amputation.  38 C.F.R. § 
4.71a, Notes preceding Diagnostic Code 5216.  Extremely 
unfavorable ankylosis of the fingers exists when all joints 
are in extension or in extreme flexion or with rotation and 
angulation of the bones and this will be rated as an 
amputation.  38 C.F.R. § 4.71a, Notes following Diagnostic 
Code 5219.

38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2004) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  The veteran also has service 
connection for residuals, fracture of the right 2nd finger 
and residuals, fracture, right 5th finger.  However, while 
the Board notes that the veteran has service connection for 
other finger problems; the rating of multiple fingers under 
these special provisions is not part of the current appellate 
review.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  However, where a veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion, and a higher evaluation requires ankylosis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

Factual Background 

Service medical records are in the file for comparative 
purposes.

On VA examination in August 1993, the veteran said he had 
constant pain in his right thumb.  X-rays confirmed that he 
had had fractures of the right index and little fingers, plus 
the reconstructive surgery on his right thumb, but the right 
hand showed no current or fresh fracture or dislocation.

On examination, the veteran complained of limitation of 
motion of the right thumb and weakness of hand grip.  The 
examiner described a slightly increased prominence of the 
proximal interphalangeal joint of the right little finger.  
There was a 1 1/2" scar on the dorsum of the 1st metacarpal 
bone of the right hand.  Limitation of full flexion of the 
1st metacarpophalangeal joint of the right hand was 0-25 
degrees.  He had discomfort on passive manipulation of the 
carpal and 1st metacarpophalangeal joint of the right.  As a 
result of the diagnosed tendon repair, there was some 
weakness in grip noted when compared to the left hand.  Full 
flexion and extension of the other fingers on the right hand 
was possible.

A statement is of record from a private physician in April 
1994 to the effect that the veteran had been experiencing 
pain in his right thumb due to arthritis and that this had 
gotten worse with prolonged sorting of mail at work.   

On VA examination in December 1994, the veteran said he had 
pain and aching in the right thumb and problems gripping 
objects for extended periods of time.  On examination, there 
was a 2" incisional scar over the dorsum of the right thumb 
overlying the 1st metacarpal.  The scar was not tender to 
palpation.  He had limitation of full flexion of the 1st 
metacarpophalangeal joint but full motion of the other 
fingers.  He had weakness of the right hand grip as compared 
to the left (he is right handed).

Private treatment records show that in November 1995, the 
veteran underwent right thumb metacarpophalangeal joint 
fusion.  Screws were used to fix the fracture site in a rigid 
fixation.  Temple University medical reports from 1995-1996 
relating to that care are in the file.  In a statement in 
January 1996, he was noted to have had instability following 
prior surgery and could not lift weights as he had in the 
past.  He started physical therapy so he could get back to 
work at the post office.  Pain in the thumb was described as 
5/10, but this increased with writing, movement and weather 
changes.  The scar was noted to be healed but with adhesions.  
A foreign body was scooped-out in preparation for the 
surgery. 

Several follow-up reports are in the file from Temple 
University medical facilities including a statement, dated in 
December 1998, from SHK, M.D., to the effect that he had 
evaluated the veteran's status post right thumb MP fusion.  
He had some decreased range of motion of the thumb.  On 
examination, the dorsal incision was well healed.  The fusion 
appeared solid and PL and EPL function was intact.  There was 
about 30 degrees of fusion.  X-rays showed MP arthrodesis 
with 2 screws from dorsal to palmar.  He observed that if 
pain persisted, they would electively perform screw removal.  
This option had been discussed with the veteran as this would 
not guarantee pain relief.  The thumb would also need to be 
protected once the hardware was removed.  

On VA examination in February 2001, there was a 2" scar over 
the dorsum of the right thumb extending into the 1st 
metacarpal bone.  The scar was not tender and was without 
keloid.  It caused functional impairment to the extent that 
he could not fully oppose it to the midpalmar crease.  There 
was an approximately 1 1/2" gap.  Hand grip strength was 
preserved at 5/5 without loss of dexterity.  There was no 
sign of fatigability or incoordination but it was noted that 
he was prone for exacerbation.

A private physician reported in May 2002 that the veteran was 
having recurrent pain in his right thumb.  His writing was 
limited due to the pain, making the taking of courses more 
difficult. 

VA X-rays of the right thumb in July 2000 showed two 
orthopedic pins which appeared to transfix the right 1st 
metacarpophalangeal joint.  The joint space seemed to be 
obliterated.  Degenerative changes were seen in the right 
wrist and right hand.  Diagnostic impression was post 
surgical changes and fusion of the right 1st 
metacarpophalangeal joint.

On VA examination in June 2004, the veteran reported that he 
was a janitor with the U.S. Postal Service.  Prior X-rays 
showed obliteration of the metacarpophalangeal joint of the 
right thumb.  The veteran was able to oppose his right thumb 
to all of the fingers closely except for the 5th finger which 
was closed to within less than 1".  Since he was not in a 
state of exacerbation, he could not opine as to the 
functional impairment during such a state.  


Analysis

In assessing the veteran's disability picture, it is noted 
that he underwent surgical fusion of the right thumb in 1995.  
However, this has served to stabilize the thumb but has not 
changed it from being in a relatively favorable position, 
albeit now surgically ankylosed thereat.  

The issue is not whether he can move the thumb, but the 
degree to which he can do so.  In this regard, although there 
is documented evidence of pain on some movements, and 
arthritic involvement of a minor degree, the actual 
functional impairment of the thumb does not reach to flexion 
limitations beyond 2" of the palm, and as a result, an 
evaluation in excess of 10 percent is not warranted whether 
addressed under new or old provisions of the relevant 
regulations.  

However, since service, the scarring associated with the 
right thumb injury and treatment thereafter has at times been 
adherent and debris was removed prior to surgical fusion in 
1995.  The scar is technically nonkeloid, but it has on 
occasion precipitated additional pain and tenderness.  It 
does not cause other significant functional impairment.  
However, the Board finds that doubt is raised as to whether 
there is sufficient pain and adherence in the scarring as 
would warrant a separate 10 percent rating.  This doubt is 
resolved in his favor.   


Residuals, left knee injury, status post arthroscopy 
and anterior cruciate ligament reconstruction
Criteria

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have no 
application.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).


Factual background 

Service medical records are in the file for comparative 
purposes.  

On VA examination in August 1993, the veteran reported that 
he had had several injuries to his left knee.  At present he 
had instability, swelling and pain in the left knee.  X-rays 
of the left knee showed normal bone and joints.

On examination, he said he was experiencing pain and aching 
in the left knee.  He was wearing a brace on the left knee.  
Kneeling, lifting and trying to run, aggravated the left knee 
and then the knee would give way on him.  The examiner 
described crepitation felt within the soft tissue about the 
left knee.  There were two scars with keloid formation about 
the medial aspect of the left knee (3/4" and 1" in 
diameter), as well as two incisional scars about the lateral 
aspect of the left knee; and two 1/4" scars about the anterior 
aspect of the knee.  These scars were all nontender to 
palpation.  He had full flexion and extension of the knee.  
Flexion was 0-140 degrees; extension was 0 degrees.  There 
was demonstrated laxity of the anterior cruciate ligament of 
the left knee.  The patella was freely movable.

In September 1993, the veteran underwent ACL repair at Temple 
University Hospital, reports from which are in the file.

A statement from a private physician in April 1994 was to the 
effect that the veteran had post-surgical problems with the 
left knee and continued pain with standing any more than 2 
hours.  He was asking for accommodations at work.

On VA examination in 1994, the veteran reported having left 
knee swelling with activity and periodic locking.  He said he 
had pain and aching and swelling in the knee and kneeling, 
running or crawling aggravated the symptoms.  On examination 
of the left knee, there were two 1/2" scars and a 2" scar 
about the medial aspect of the left knee, a 2" incisional 
scar below the left knee, and a 2" incisional scar about the 
lateral aspect of the left knee.  These were not tender to 
palpation.  He had crepitation within the soft tissues about 
the left knee.  He had full range of motion of the left knee.  
The veteran complained of discomfort on passive rotary 
movement.  There was no undue laxity of the left knee 
ligaments; the patella was freely movable.

X-rays of the left knee showed residuals of his 
reconstructive surgery with a remnant of a screw in the 
lateral distal femoral metaphysis.  He had a staple and 
second screw high in the anterior tibia.  A small well 
corticated loose body was seen at the anterior tubercle of 
the tibia which was felt to be new since the examination in 
1993.  Soft tissues appeared normal.

A statement is of record from JDK, M.D., an orthopedic 
surgical specialist, dated in January 1996, to the effect 
that he had taken care of the veteran for an anterior 
cruciate ligament tear.  He had had meniscal repair.  He had 
earlier undergone ACL reconstruction and eventually returned 
to work.

VA X-rays of the left knee in July 2000 showed an orthopedic 
screw in the left distal femur.  There was an orthopedic pin 
seen in the left proximal tibia.  There were linear sclerotic 
densities in the left proximal tibia extending into the 
tibial plateau which were consistent with a defect from a 
prior orthopedic rod or prosthetic device which was now 
absent.  Degenerative changes were seen in the left knee.

On VA examination in February 2001, the veteran said that he 
now had some days that were worse than others.  Examination 
showed 2, 1 1/2" scars, and a 2" scar on the medial aspect of 
the left knee.  Range of motion was from a maximum extension 
of 0 degrees to a maximum flexion of 135 degrees without 
instability.  The patella moved freely.  

A follow-up report from Temple University is of record dated 
in November 2002.  The veteran said that his ACL was not the 
current problem, but that he had knee aching and difficulty 
with activities.  He had no effusion but trace 1+ lateral 
opening, and lateral instability.  Lachman was reasonably 
good.  Patellofemoral crepitus was seen.  He had some lateral 
compartment arthritis.  On standing X-rays, the joint looked 
reasonably good.  In addition to his lateral instability, he 
now had evidence of lateral compartment arthritis, and it was 
felt that if he had lateral compartment disease, an Unloader 
brace might be used.

On VA examination in June 2004, the veteran said that his 
left knee hurt all of the time.  On examination, the knee 
looked normal except for the surgical scar; there was no 
laxity.  He reported pain throughout any arc of motion with 
extension limited to 10 degrees and flexion to 90 degrees.  
X-rays of the left knee were noted to have shown 
osteoarthritis and surgical changes.

Analysis

In assessing the veteran's left knee disability, there is no 
functional or other impairment from any of the scars and 
separate compensation is not warranted.  

[It must also be noted that the veteran has separate service 
connection for residuals, fractured 5th metacarpal of the 
left foot, an issue with which this appeal is not concerned].

As for functional capacity of the left knee itself, it is 
noted that he initially complained particularly of the 
instability with pain.  However, he had a good result from 
his ACL procedure and the instability is somewhat abated.  
Nonetheless, he has continued to have problems standing or 
walking for extended periods, and his left knee swells and 
periodically locks.   

The veteran has undergone surgical reconstruction of the 
knee, and as a result, has the X-ray evidence of implanted 
hardware to confirm that.  He did not otherwise initially 
have X-ray evidence of osseous degeneration.  However, during 
the course of the appeal, he has clearly developed 
degenerative arthritic changes in the joint as a result of 
the service-connected disorder.  In addition, he has ongoing 
patellofemoral crepitus and some recurrent lateral 
compartment instability as well as arthritis.  

In sum, the Board finds that the 10 percent rating assigned 
under Code 5257 for slight recurrent subluxation without 
signs of increased symptoms to include moderate subluxation 
or instability, is appropriate.  However, since there is 
evidence of functional limitation so as to warrant a 
noncompensable rating under 5260, a separate 10 percent 
rating but no more is reasonably warranted for the arthritis 
in the single left knee joint under 5003.  


Scar residuals, left elbow surgery
Criteria

See above for criteria for rating scars.

Where there is elbow impairment involving ulnar or radial 
nerves, the associated disability will be rated zero percent 
utilizing Diagnostic Code 5212.  Under that Diagnostic code, 
a 10 percent rating is assigned for malunion of the radius 
with bad alignment.  A 20 percent rating is assigned for 
nonunion in the upper half of the radius, and for nonunion in 
the lower half without loss of bone substance or deformity, 
if on the minor side.  A 30 percent rating is assigned for 
nonunion of the lower half of the radius on the minor side 
with false movement, loss of bone substance (one inch or 
more) and marked deformity.


Factual Background  

Service medical records are in the file for comparative 
purposes.

On VA examination in August 1993, the veteran complained that 
he had constant pain and stiffness in his left elbow.  X-rays 
of the left elbow showed normal bones and joints and no 
fracture or dislocation.

On examination, the veteran complained of discomfort in the 
left elbow particularly on lifting.  He said he had had 
incisional and drainage in 1988.  On examination, there was 
full flexion and extension of the left elbow.  Flexion was 0-
140 degrees; extension was "0- degrees".  There was a 1" 
scar about the olecranon area of the left elbow; this scar 
was not tender to palpation.  

On VA examination in 1994, the veteran said that he had 
aching and discomfort on occasions about the left elbow.  On 
examination,  there was a 1" scar on the left elbow 
overlying the olecranon process.  This scar was not tender to 
palpation.  He had full flexion and extension of the left 
elbow.  X-rays were negative.

On VA examination in February 2001, the examiner reported 
that his elbow showed normal contour and range of motion was 
a maximum extension from 0 degrees to a maximum flexion of 
135 degrees with pronation and supination preserved without 
laxity of the joint.  He had no identified signs of 
fatigability or incoordination due to the left elbow problem.

On VA examination in January 2003, the veteran reported his 
history of left elbow problems.  On examination, he had a 
1/8" x "?"" scar running latitudinally.  He had no pain or 
tenderness of the scar.  There was no adherence.  He had no 
elevation or depression, keloid formation or tissue loss.  
The scar blended in with the surrounding area and there was 
no disfigurement.  He expressed concern about the left elbow 
joint itself.  The range of motion was 0- degrees extension, 
135 degrees flexion, and 80 degrees supination and pronation.  
There was no weakness, fatigability, incoordination, laxity 
or subluxation.  Since he was not being examined in a state 
of exacerbation, the examiner said that it was not possible 
to predict the degree of dysfunction it might incur at that 
time.

The veteran reported an intermittent discomfort level of 5 
out of a 1/10 scale.  This would happen when the weather 
changes and it was cold and damp.  He was right handed.  He 
used Celebrex for his other problems in the knees and back 
which also of course helped his elbow.  X-ray of the left 
elbow was normal.  The examiner felt that he had minimal 
residual from the scar and otherwise diagnosed chronic left 
elbow strain.   

A private physician reported in a statement in April 2004 
that among other problems, the veteran was having elbow pain. 

On VA examination in June 2004, the veteran was noted to have 
a crosswise linear scar at the point of the left elbow; it 
was not tender, not atrophic, and not fixed to underlying 
structures.  It caused no functional interference with the 
motion of the left elbow.  Range of motion was full with 
extension to 0 degrees, flexion to 145 degrees, forearm 
pronation to 90 degrees and forearm supination to 85 degrees. 
.
Analysis

In this case, the veteran's disability from his left elbow 
injury is not manifested by any impairment of the radius or 
ulna.  X-ray findings of the right elbow and forearm are 
normal.  There is no indication of bone loss, nonunion or 
malunion.  Range of motion in the elbow is relatively full 
although periodically with slight pain. Therefore, the 
veteran is not entitled to a rating in excess of zero percent 
under the criteria in Diagnostic Code 5212.  [It is noted 
that he also has separate service connection for scar 
residuals, left shoulder surgery, an issue with which this 
appeal is not concerned].

The Board has also considered the veteran's claim for a 
higher rating in the context of Diagnostic Codes 8514 and 
8516.  Under Diagnostic Code 8214, incomplete paralysis of 
the radial nerve on the minor side is rated 20 percent 
disabling where such paralysis is mild or moderate, and 40 
percent disabling if such paralysis is severe.  A 60 percent 
rating is assigned for complete paralysis of the radial nerve 
on the minor side with manifestations such as drop of the 
hand and fingers; or with the wrist and fingers perpetually 
flexed; or with the thumb adducted falling within the line of 
the outer border of the index finger; or inability to extend 
the hand at the wrist, extend the proximal phalanges of the 
fingers, extend the thumb, or make lateral movement in the 
wrist; with supination of the hand or extension or flexion of 
the elbow weakened; or loss of synergic motion of the 
extensors seriously impairing hand grip. 

Under Diagnostic Code 8516, incomplete paralysis of the ulnar 
nerve on the minor side is rated 10 percent disabling where 
such paralysis is mild and 20 percent where such paralysis is 
moderate, and 30 percent disabling if such paralysis is 
severe.  A 50 percent rating is assigned for complete 
paralysis of the ulnar nerve on the minor side with 
manifestations such as "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the right and little fingers 
cannot spread the fingers (or reverse), inability to adduct 
the thumb; or flexion of the wrist is weakened.

The clinical evidence contained in the claims file does not 
support a finding that the veteran has even slight paralysis 
of either the radial or ulnar nerves.  He has relatively full 
grip strength and range of motion in the extremity.  He does 
not have a sensory or reflex deficit, atrophy, weakness, or 
loss of motion in the hand or elbow, loss of motion of the 
forearm or deformity of the fingers.  His disability is 
manifested by some subjective symptoms, without objective 
manifestations of disability.  Therefore, the Board concludes 
that the veteran is not entitled to a rating in excess of 
zero percent under either Diagnostic Code 8514 or 8516.

As for a separate rating for the left elbow scar, there is no 
functional impairment, pain or other disability associated 
therewith that would warrant compensation under any pertinent 
Codes.

Additional Considerations

With regard to all three issues above, the Board would note 
that the clinical findings are such that the application of 
Fenderson and different "staged" ratings thereunder are 
unnecessary.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  Other than contemplated in the 
schedular provisions cited above, it has not been shown that 
the veteran's right thumb, left knee or left elbow 
disabilities, alone, (and other than for which he was 
assigned a temporary total rating for surgery) has resulted 
in frequent hospitalizations.  And although he has had some 
industrial impairment, this has been addressed in the 
scheduler standards, and these disabilities, alone, have not 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).

ORDER

Before and since August 26, 2002, an initial evaluation in 
excess of 10 percent for status post right thumb injury with 
metacarpophalangeal joint fusion and joint arthritis, is 
denied.  

However, a separate 10 percent initial rating for symptomatic 
scarring is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.

An initial evaluation in excess of 10 percent for residuals, 
left knee injury with surgery is denied; however, a separate 
10 percent rating for arthritis is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.  

An initial compensable evaluation for scar, residuals of left 
elbow surgery, is denied. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


